815 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Bruce Wayne WEATHERS, Defendant-Appellant.
No. 87-5060.
United States Court of Appeals, Sixth Circuit.
March 24, 1987.

Before ENGEL and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Appellant has responded to this Court's order to show cause why this appeal should not be dismissed as untimely filed.


2
The record establishes that the judgment and commitment order which sentenced appellant to a 10 year term of imprisonment was entered on July 14, 1977.  Appellant's notice of appeal was received by the district court on November 14, 1986, filed January 12, 1987, and is more than nine years late.  In the response to show cause order, appellant asserts that he did not know of the time limits for filing his notice of appeal.


3
The failure of appellant to timely file a notice of appeal deprives this Court of jurisdiction.  Compliance with Rule 4(b), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   United States v. Hoye, 548 F.2d 1271 (6th Cir.1977).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Because the notice of appeal was filed more than nine years after it was due, this appeal is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.